  Case 14-12430         Doc 58     Filed 11/02/18 Entered 11/02/18 09:24:09              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-12430
         Karen A. Copeland

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/03/2014.

         2) The plan was confirmed on 06/19/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/25/2015, 09/14/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/08/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,750.00.

         10) Amount of unsecured claims discharged without payment: $48,646.63.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-12430        Doc 58      Filed 11/02/18 Entered 11/02/18 09:24:09                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $21,592.60
        Less amount refunded to debtor                           $1.91

NET RECEIPTS:                                                                                 $21,590.69


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,603.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $845.26
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,448.26

Attorney fees paid and disclosed by debtor:                $397.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed        Paid         Paid
Alexander P Nohr               Unsecured         285.00           NA              NA            0.00       0.00
Arnoldharris                   Unsecured         283.00           NA              NA            0.00       0.00
Charles Kahr                   Unsecured      2,736.98            NA              NA            0.00       0.00
CHARTER ONE                    Unsecured         475.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured     10,000.00     16,438.32        16,438.32      1,643.83        0.00
DEBT RECOVERY SOLUTION         Unsecured            NA         153.67          153.67          15.37       0.00
DEBT RECOVERY SOLUTION         Unsecured         393.00        393.20          393.20          39.32       0.00
DEPENDON COLLECTION SE         Unsecured         348.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L         Unsecured         255.00           NA              NA            0.00       0.00
FAIR COLLECTIONS & OUTSOURCING Unsecured         787.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU        Unsecured      2,693.00            NA              NA            0.00       0.00
MILLENIUM CREDIT CONSULTANTS Unsecured           143.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          250.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          270.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          270.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          270.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          270.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          337.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          337.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          337.00      2,902.50        2,902.50        290.25        0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          337.00      3,937.50        3,937.50        393.75        0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          337.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          337.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          337.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          337.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          270.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          250.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          250.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          250.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          250.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          250.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-12430       Doc 58       Filed 11/02/18 Entered 11/02/18 09:24:09                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal        Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
MUNICIPAL COLLECTIONS OF AMER   Unsecured         250.00           NA           NA             0.00         0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         200.00        200.00       200.00           20.00         0.00
NORTHWEST COLLECTORS            Unsecured         200.00           NA           NA             0.00         0.00
Optimum Outcomes Inc            Unsecured         264.00           NA           NA             0.00         0.00
PRESTIGE FINANCIAL SVC          Unsecured      3,584.00            NA      3,020.55         302.06          0.00
PRESTIGE FINANCIAL SVC          Secured       11,500.00     14,895.55     11,875.00      11,875.00     1,550.24
Red Advantage                   Unsecured      1,500.00            NA           NA             0.00         0.00
RENTDEBT AUTOMATED COL          Unsecured         100.00           NA           NA             0.00         0.00
STATE FARM                      Unsecured      9,356.10     10,126.10     10,126.10       1,012.61          0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                  $0.00
      Mortgage Arrearage                                    $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                          $11,875.00         $11,875.00              $1,550.24
      All Other Secured                                     $0.00              $0.00                  $0.00
TOTAL SECURED:                                         $11,875.00         $11,875.00              $1,550.24

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $37,171.84           $3,717.19                  $0.00


Disbursements:

       Expenses of Administration                            $4,448.26
       Disbursements to Creditors                           $17,142.43

TOTAL DISBURSEMENTS :                                                                        $21,590.69




UST Form 101-13-FR-S (09/01/2009)
  Case 14-12430         Doc 58      Filed 11/02/18 Entered 11/02/18 09:24:09                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
